DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Response to Arguments
Examiner acknowledges receipt of Applicant’s Amendments, remarks received on 09/20/2022. Amended claim 4 only combines previously rejected claims 1-4. However, no argument filed regarding the non-final rejection. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Therefore the action made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5,6,9 recite, “…certain slope…”. The term “certain” in the claims is a relative term which renders the claims indefinite. The term “certain” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The slope in the claims has been rendered indefinite by the use of the term “certain” . Similarly Claims 8,9 recite, “…certain range…”. The term “certain” in the claims is a relative term which renders the claims indefinite. The term “certain” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The range in the claims has been rendered indefinite by the use of the term “certain” . It also unclear what the applicant is claiming in claims 5-9. Claims 5-9 need to be rewritten in claim format.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al.(US 9,590,739).
Considering Claim 4 Zhang discloses a wideband terahertz modulator based on gradual openings comprising: a semiconductor substrate(See Col. 4 lines 20-29, fig. 1 i.e. a semiconductor substrate(1)); an epitaxial layer provided on the semiconductor substrate(See Col. 4 lines 20-29, fig. 1 i.e. an epitaxial layer(2) provided on the semiconductor substrate(1)); a modulation units array(See Col. 4 lines 20-29, fig. 1 i.e. a modulation units array(4)), a positive voltage loading electrode and a negative voltage loading electrode which are provided on the epitaxial layer(See Col. 4 lines 20-29, fig. 1 i.e. a positive voltage loading electrode(3) and a negative voltage loading electrode(5) which are provided on the epitaxial layer(2)); wherein each modulation unit in the modulation units array comprises a disconnected H-shaped structure and a semiconductor doped heterostructure located below the opening of the disconnected H- shaped structure(See Col. 4 lines 30-45 and 55-65, claim 1, fig. 1,2a i.e. wherein each modulation unit(4) in the modulation units array(4) comprises a disconnected H-shaped structure(13,14 of fig. 2a) and a semiconductor doped heterostructure(6 of fig. 2a) located below the opening of the disconnected H- shaped structure(13,14 of fig. 2a)); wherein in the disconnected H-shaped structures, adjacent modulation units have different opening positions (See fig. 1,2a i.e. the disconnected H-shaped structures(13,14 of fig. 2a), adjacent modulation units(4 of fig. 1) have different opening positions); in a same row, the opening positions are linearly distributed and have a certain slope, and inclination slopes of the opening positions of two adjacent rows are opposite(See fig. 1,2a,2b i.e. in a same row(fig. 1), the opening positions(13,14 of fig. 2a) are linearly distributed and have a certain slope, and inclination slopes of the opening positions(13,14 of fig. 2a) of two adjacent rows are opposite(fig. 2)); horizontal branches of the H-shaped structure that are disconnected in the same row are connected in sequence to connect the positive voltage loading electrode and the negative voltage loading electrode respectively through feeder lines(See Col. 4 lines 36-40 and lines 55-67, fig. 1,2a i.e. horizontal branches(11,12 of fig. 2a) of the H-shaped structure(13,14 of fig. 2a) that are disconnected in the same row are connected in sequence to connect the positive voltage loading electrode(3 of fig. 1) and the negative voltage loading electrode(5 of fig. 1) respectively through feeder lines(31,32 of fig. 1));  wherein the semiconductor doped heterostructure is a high electron mobility transistor, and on/off of a region is controlled electrically(See Col. 4 lines 41-54, Col. 6 lines 55-Col. 7 line 5, fig. 1 i.e. the semiconductor doped heterostructure(6) is a high electron mobility transistor, and on/off of a region is controlled electrically); wherein a material of the disconnected H-shaped structure and the feeder lines is Au, Ag, Cu or Al(See Col. 5 lines 40-44, fig. 1,2a i.e. a material of the disconnected H-shaped structure(13,14 of fig. 2a) and the feeder lines(31,32 of fig. 1) is Au, Ag, Cu or Al); wherein the semiconductor substrate is made of sapphire, high-resistance silicon, or silicon carbide(See Col. 5 lines 36-44, fig. 1 i.e. the semiconductor substrate(1) is made of sapphire, high-resistance silicon, or silicon carbide).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637